              Case 2:21-cv-00706-BAT Document 12 Filed 06/15/21 Page 1 of 3



 1                                                                The Honorable Ricardo S. Martinez
                                                                   The Honorable Brian A. Tsuchida
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10        VIRITH CHRUN,
                                                       No. C21-00706-RSM-BAT
11                    Petitioner,
                                                       JOINT STIPULATION AND ORDER
12                                  v.                 CONSENTING TO MAGISTRATE
13                                                     JUDGE AND DISMISSING HABEAS
          MERRICK B. GARLAND, et al.,                  PETITION
14
                       Respondents.                    NOTE ON MOTION CALENDAR:
15                                                     Today
16
17
18            COME NOW Respondents, by and through their counsel, Tessa M. Gorman, Acting

19   United States Attorney for the Western District of Washington, and Kristin B. Johnson,
20   Assistant United States Attorney for said District, and Petitioner, by and through his counsel
21
     Gregory Murphy, and hereby jointly stipulate and agree as follows:
22
              WHEREAS on May 28, 2021, Petitioner filed a habeas petition challenging his
23
     continued immigration detention. Dkt. No. 1.
24
25            WHEREAS on May 28, 2021, Petitioner was released from custody on an Order of

26   Supervision.
27
     //
28
      JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                     700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                            Seattle, Washington 98101-1271
      (C21-00706-RSM-BAT)                                                            (206) 553-7970
              Case 2:21-cv-00706-BAT Document 12 Filed 06/15/21 Page 2 of 3



 1           WHEREAS the parties agree that Petitioner’s release rendered the habeas petition moot.
 2   See Abdala v. Immigration and Naturalization Service, 488 F.3d 1061, 1065 (9th Cir. 2007).
 3
             WHEREAS the parties agree that this action should be dismissed as moot without fees
 4
     or costs to either party.
 5
 6           WHEREAS the parties consent to proceed before the assigned Magistrate Judge under

 7   28 U.S.C. § 636(c).

 8           NOW THEREFORE, the parties, through their respective counsel of record, do hereby
 9
     stipulate and agree, and respectfully request, that the Court make and enter the following order:
10
11           1. Petitioner’s habeas petition is hereby denied and dismissed as moot without fees or
                costs to either party.
12
13
     SO STIPULATED.
14
     DATED this 15th day of June, 2021.
15
16   TESSA M. GORMAN
     Acting United States Attorney
17
18    /s Kristin B. Johnson
     KRISTIN B. JOHNSON WSBA #28189
19
     Assistant United States Attorney
20   700 Stewart Street, Suite 5220
     Seattle, WA 98101-1271
21   Telephone No. (206) 553-7970
     Fax No. (206) 553-4067
22   E-mail kristin.b.johnson@usdoj.gov
23   Attorney for Respondents

24
25
26
27
28
      JOINT STIPULATION AND ORDER                                           UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                                     700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                            Seattle, Washington 98101-1271
      (C21-00706-RSM-BAT)                                                            (206) 553-7970
            Case 2:21-cv-00706-BAT Document 12 Filed 06/15/21 Page 3 of 3



 1   SO STIPULATED.
 2   DATED this 15th day of June, 2021.
 3
 4   /s Gregory Murphy
     GREGORY MURPHY, WSBA #36733
 5   Assistant Federal Public Defender
 6   1331 Broadway #400
     Tacoma, Washington 98402
 7   Telephone No. (253) 593-6710
     Attorney for Petitioner
 8
 9
10
11
                                             ORDER
12
13         IT IS SO ORDERED.

14
15         DATED this _____________day of _____________________, 2021.
16
17
18
19
                         BRIAN A. TSUCHIDA
20                       United States Magistrate Judge

21
22
23
24
25
26
27
28
      JOINT STIPULATION AND ORDER                               UNITED STATES ATTORNEY
      CONSENTING TO MAGISTRATE JUDGE AND                         700 Stewart Street, Suite 5220
      DISMISSING HABEAS PETITION                                Seattle, Washington 98101-1271
      (C21-00706-RSM-BAT)                                                (206) 553-7970
